On May 8, 1937, after this proceeding was filed in this court, plaintiffs, in error filed a motion to stay proceedings until final determination of the appeal. It is alleged therein that the city of Ardmore and the State Highway Commission were about to receive bids and let a contract for an underpass in the city of Ardmore, and that unless they were so restrained such contract would be let. This motion was set and heard before this court, and on May 18, 1937, this court denied the application to stay proceedings.
A motion has been filed to dismiss on the ground that the question involved in this appeal has become moot for the reason that on May 18, 1937, pursuant to proper advertising, the bids alleged and mentioned in said complaint were let by the State Highway Commission of the state of Oklahoma, and that there is nothing more to be done by the State Highway Commission or the city of Ardmore in connection with the letting of said contract.
We are of the opinion, and hold, that the question has become moot. We have said that where the sole remedy sought is injunctive relief, and the act sought to be enjoined is performed, this court will dismiss the appeal as moot. Roper v. Board of Education, 167 Okla. 382, 29 P.2d 950; Drummond v. Jeffrey, 179 Okla. 409, 65 P.2d 1212; Hudson v. Moore,169 Okla. 12, 35 P.2d 886.
The appeal is dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and PHELPS, GIBSON, HURST, and DAVISON, JJ., concur. RILEY, WELCH, and CORN, JJ., absent.